DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Response to Amendment
The amendment filed February 11, 2021 has been entered. Claims 1-5, 20-32 are pending in the application. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed November 16, 2020 (See below).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for “a second taper angle of 5 to 8.24 degrees”. As discussed in Para 0080 of the instant application, portion 204D (or the second taper angle) has a taper of 7.7 degrees. There is no support for any other angles for the second taper angle and thus claims 22-23 lack support for the stated ranges.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “selecting said microcatheter based with diameter of its distal region of said optimal size” in lines 5-6. It is unclear what the limitation is stating since “based with diameter” is grammatically incorrect and “of said optimal size” makes it unclear how the optimal size relates to the distal region. For the sake of examination, the limitation will be interpreted as “selecting said microcatheter based on a diameter of its distal region and said optimal size”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 4, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Colliver (US 5078685) in view of Meguro (US 2002/0087076).
Regarding claim 1, Colliver discloses a method for treating a vasospasm (Col 2, lines 55-68), comprising: advancing a catheter (10, Fig 1) within a vessel of a patient (Col 2, line 51-Col 3, line 2); said catheter having an elongated body (12, Fig 1) including a distal region comprising 1) a first uniform cylindrical portion (46, Fig 2) having a diameter larger than that of a proximal region of said elongated body (See Fig 2), 2) a first tapered portion (44 that is closer to distal end 28, Fig 2) increasing in diameter 
Colliver is silent regarding the catheter being a microcatheter and wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion.
Meguro teaches a method for treating a vasospasm (Para 0019), comprising: advancing a microcatheter (A, Fig 4; Para 0051) within a vessel of a patient (Para 0080); said microcatheter having an elongated body (5c, Fig 4) including a distal region comprising 1) a first uniform cylindrical portion (5d, Fig 4) having a diameter larger than that of said elongated body (See Fig 4), 2) a first tapered portion (5a, Fig 4) increasing in diameter in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 4), and 3) a second tapered portion (Ep, Fig 4) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 4); wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion (See Fig 4).
Modifying the catheter disclosed by Colliver to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion as taught by Meguro would result in a microcatheter that can be inserted into a fragile blood vessel (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Colliver to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion 
Regarding claim 2, the modified invention of Colliver and Meguro discloses said distal region (44 and 46, Fig 2 –Colliver as modified by Meguro) further comprises a second uniform cylindrical portion (28, Fig 2 -Colliver) located distally adjacent to said first tapered portion; wherein said second uniform cylindrical portion is smaller in diameter than said first uniform cylindrical portion (See Fig 3).
Regarding claim 3, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion has a length within an inclusive range of 1 to 5 cm. 
Meguro teaches said first tapered portion (5a, Fig 4 -Meguro) has a length within an inclusive range of 1 to 5 cm (Para 0052 -Meguro).
Modifying the first tapered portion disclose by Colliver and Meguro to be 1 to 5 cm as further taught by Meguro would result in a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver and Meguro to be 1 to 5 cm as further taught by Meguro in order to have a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
Regarding claim 4, the modified invention of Colliver and Meguro discloses said advancing a microcatheter within a vessel further comprises tracking said microcatheter over a guidewire within said patient (Para Col 2, lines 40-44 -Colliver).
Regarding claim 20, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion 
Meguro teaches said first tapered portion (5a, Fig 4 –Meguro) has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of the microcatheter (Para 0050 -Meguro).
Modifying the first tapered portion disclose by Colliver and Meguro to have a taper angle of 5 to 60 degrees as further taught by Meguro would result in a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver and Meguro to have a taper angle of 5 to 60 degrees as further taught by Meguro in order to have a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
Regarding claim 21, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of the microcatheter. 
Meguro teaches said first tapered portion (5a, Fig 4 –Meguro) has a taper angle within an inclusive range of 5 to 8.24 degrees relative to a longitudinal axis of the microcatheter (Para 0050 -Meguro).
Modifying the first tapered portion disclose by Colliver and Meguro to have a taper angle of 5 to 8.4 degrees as further taught by Meguro would result in a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver and Meguro to have a 
Regarding claim 22, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said second tapered portion has a second taper angle of about 5 to 10 degrees relative to a longitudinal axis of the microcatheter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a second taper angle to be about 5 to 10 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said second tapered portion has a second taper angle of about 5 to 10 degrees relative to a longitudinal axis of said microcatheter, and wherein said second taper angle is less than said first taper angle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a second taper angle to be about 5 to 10 degrees and less than said first taper angle since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 24, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said distal region is coated with a hydrophilic coating.
Meguro teaches microcatheter (A, Fig 4) wherein a distal region is coated with a hydrophilic coating (Para 0057).
Modifying the distal region disclosed by Colliver and Meguro to include a hydrophilic coating would result in a microcatheter that has improved sliding motion (Para 0057).
.
Claims 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Colliver (US 5078685) in view of Meguro (US 2002/0087076) and further in view of Jun (“Endovascular Treatment of Medically Refractory Cerebral Vasospasm Following Aneurysmal Subarachnoid Hemorrhage”).
Regarding claim 25, the modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said advancing said microcatheter within said vessel of said patient is preceded by reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel, and selecting said microcatheter based with diameter of its distal region of said optimal size. 
Jun teaches advancing said microcatheter within said vessel of said patient is preceded by reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm (Page 1912, Para 2, lines 1-4), determining an optimal size of said vessel (Page 1912, Para 4, lines 1-9), and selecting said microcatheter based with diameter of its distal region of said optimal size (Page 1912, Para 5 –Para 6; the type of microcatheter used is based on the severity of the CV which is calculated using the baseline or optimal diameter of the vessel).
Modifying the method disclosed by Colliver and Meguro to include reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel, and selecting said microcatheter based with diameter of its distal region of said optimal size as taught by Jun would result in a method that is safe and has a low complication rate (Page 1916, Para 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colliver and Meguro to include reviewing an 
Regarding claim 26, Colliver discloses a method for treating a vasospasm (Col 2, lines 55-68), comprising: advancing a catheter (10, Fig 1) within a vessel of a patient (Col 2, line 51-Col 3, line 2); said catheter having an elongated body (12, Fig 1) including a distal region comprising 1) a first uniform cylindrical portion (46, Fig 2) having a diameter larger than that of a proximal region of said elongated body (See Fig 2), 2) a first tapered portion (44 that is closer to distal end 28, Fig 2) increasing in diameter in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 2), and 3) a second tapered portion (44 that is closer to the proximal end, Fig 2) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 2); said distal region being entirely and directly exposed to an internal wall of said vessel (See Fig 2; there is no sheath or outer catheter between the distal region and vessel wall); and, advancing said first tapered portion of said distal region into said vasospasm to thereby increase a diameter of said vasospasm (Col 2, line 51-Col 3, line 2).
Colliver is silent regarding reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel at a location of said vasospasm, and selecting said microcatheter based on a diameter of its distal region and said optimal size of said location of said vasospasm; the catheter being a microcatheter.
Meguro teaches a method for treating a vasospasm (Para 0019), comprising: advancing a microcatheter (A, Fig 4; Para 0051) within a vessel of a patient (Para 0080); said microcatheter having an elongated body (5c, Fig 4) including a distal region comprising 1) a first uniform cylindrical portion (5d, Fig 4) having a diameter larger than that of said elongated body (See Fig 4), 2) a first tapered portion (5a, 
Modifying the catheter disclosed by Colliver to be a microcatheter as taught by Meguro would result in a microcatheter that can be inserted into a fragile blood vessel (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Colliver to be a microcatheter as taught by Meguro in order to have a microcatheter that can be inserted into a fragile blood vessel (Para 0002).
The modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel at a location of said vasospasm, and selecting said microcatheter based on a diameter of its distal region and said optimal size of said location of said vasospasm. Jun teaches reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm (Page 1912, Para 2, lines 1-4), determining an optimal size of said vessel at a location of said vasospasm (Page 1912, Para 4, lines 1-9), and selecting said microcatheter based on a diameter of its distal region and said optimal size of said location of said vasospasm (Page 1912, Para 5 –Para 6; the type of microcatheter used is based on the severity of the CV which is calculated using the baseline or optimal diameter of the vessel). Modifying the method disclosed by Colliver and Meguro to include reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel, and selecting said microcatheter based with diameter of its distal region of said optimal size as taught by Jun would result in a method that is safe and has a low complication rate (Page 1916, Para 2).

Regarding claim 27, the modified invention of Colliver, Meguro, and Jun disclose all of the elements of the invention above. The modified invention is silent regarding said first tapered portion has a first length that is longer than a second length of said second tapered portion.
Meguro teaches said first tapered portion (5a, Fig 4 -Meguro) has a first length that is longer than a second length of said second tapered portion (Ep, Fig 4 -Meguro) (See Fig 4 -Meguro).
Modifying the microcatheter disclosed by Colliver, Meguro, and Jun to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion as further taught by Meguro would result in a microcatheter that can be better inserted into a fragile blood vessel (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Colliver, Meguro, and Jun to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion as further taught by Meguro in order to have a microcatheter that can be better inserted into a fragile blood vessel (Para 0002).
Regarding claim 28, the modified invention of Colliver, Meguro, and Jun discloses said distal region (44 and 46, Fig 2 –Colliver as modified by Meguro) further comprises a second uniform cylindrical portion (28, Fig 2 -Colliver) located distally adjacent to said first tapered portion; wherein said second uniform cylindrical portion is smaller in diameter than said first uniform cylindrical portion (See Fig 3).

Meguro teaches said first tapered portion (5a, Fig 4 –Meguro) has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of the microcatheter (Para 0050 -Meguro).
Modifying the first tapered portion disclose by Colliver, Meguro, and Jun to have a taper angle of 5 to 60 degrees as further taught by Meguro would result in a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tapered portion disclose by Colliver, Meguro, and Jun to have a taper angle of 5 to 60 degrees as further taught by Meguro in order to have a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).
Regarding claim 30, the modified invention of Colliver, Meguro, and Jun discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said first tapered portion has a taper angle within an inclusive range of 5 to 60 degrees relative to a longitudinal axis of the microcatheter. 
Meguro teaches said first tapered portion (5a, Fig 4 –Meguro) has a taper angle of 8.24 degrees relative to a longitudinal axis of the microcatheter (Para 0050 -Meguro).
Modifying the first tapered portion disclose by Colliver, Meguro, and Jun to have a taper angle of 8.24 degrees as further taught by Meguro would result in a microcatheter that is sized and shaped to mitigate pain experienced by the patient (Para 0021).

The modified invention of Colliver, Meguro, and Jun is silent regarding said secondPage 4 of 10IIPG-1-110281Inventor(s): Mayank Goyal et al.PATENTApp. No.: 15/967,386Atty Docket: 388700-596 Art Unit: 3783tapered portion has a taper angle of about 7.7 degrees relative to said longitudinal axis of the microcatheter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a second taper angle to be about 7.7 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 31, Colliver discloses a method for treating a vasospasm (Col 2, lines 55-68), comprising: advancing a catheter (10, Fig 1) within a vessel of a patient (Col 2, line 51-Col 3, line 2); said catheter having an elongated body (12, Fig 1) including a distal region comprising 1) a first uniform cylindrical portion (46, Fig 2) having a diameter larger than that of a proximal region of said elongated body (See Fig 2), 2) a first tapered portion (44 that is closer to distal end 28, Fig 2) increasing in diameter in a proximal direction and that is immediately adjacent to a distal end of said first uniform cylindrical portion (See Fig 2), and 3) a second tapered portion (44 that is closer to the proximal end, Fig 2) decreasing in diameter in said proximal direction and that is immediately adjacent to a proximal end of said first uniform cylindrical portion (See Fig 2); said distal region being entirely and directly exposed to an internal wall of said vessel (See Fig 2; there is no sheath or outer catheter between the distal region and vessel wall); and, advancing said first tapered portion of said distal region into said vasospasm to thereby increase a diameter of said vasospasm (Col 2, line 51-Col 3, line 2).
Colliver is silent regarding the catheter being a microcatheter and wherein said first tapered portion has a first length that is longer than a second length of said second tapered portion.

Modifying the catheter disclosed by Colliver to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion and wherein said first tapered portion has a taper angle within an inclusive range of about 5 to 60 degrees relative to a longitudinal axis of the microcatheter as taught by Meguro would result in a microcatheter that can be inserted into a fragile blood vessel (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter disclosed by Colliver to be a microcatheter wherein the first tapered portion has a first length that is longer than a second length of said second tapered portion and wherein said first tapered portion has a taper angle within an inclusive range of about 5 to 60 degrees relative to a longitudinal axis of the microcatheter as taught by Meguro in order to have a microcatheter that can be inserted into a fragile blood vessel (Para 0002).
The modified invention of Colliver and Meguro discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said reviewing an angiogram or CT 
Jun teaches reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm (Page 1912, Para 2, lines 1-4), determining an optimal size of said vessel at a location of said vasospasm (Page 1912, Para 4, lines 1-9), and selecting said microcatheter based with diameter of its distal region of said optimal size (Page 1912, Para 5 –Para 6; the type of microcatheter used is based on the severity of the CV which is calculated using the baseline or optimal diameter of the vessel). 
Modifying the method disclosed by Colliver and Meguro to include reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel, and selecting said microcatheter based with diameter of its distal region of said optimal size as taught by Jun would result in a method that is safe and has a low complication rate (Page 1916, Para 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Colliver and Meguro to include reviewing an angiogram or CT angiogram taken prior to an onset of said vasospasm, determining an optimal size of said vessel, and selecting said microcatheter based with diameter of its distal region of said optimal size as taught by Jun in order to have a method that is safe and has a low complication rate (Page 1916, Para 2).
Regarding claim 32, the modified invention of Colliver, Meguro, and Jun discloses all of the elements of the invention as discussed above. The modified invention is silent regarding said secondPage 4 of 10IIPG-1-110281Inventor(s): Mayank Goyal et al.PATENTApp. No.: 15/967,386Atty Docket: 388700-596 Art Unit: 3783tapered portion has a taper angle which is smaller than said taper angle of said first tapered portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a taper angle of said second tapered portion to be smaller than said taper angle of said first  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect Meguro and Malisch not disclosing all of the elements of the independent claims have been fully considered but is moot in view of the current rejections that utilize Colliver (US 5078685) in view of Meguro to teach the amended limitations. Meguro is now being used to teach the size and shape of the catheter to affect the navigability of the catheter in small vessels.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783               
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783